                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR17-0132-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    ROBEL KELETA GOITOM,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the revocation hearing held on May 28, 2019. The
18   Court hereby FINDS that Defendant has satisfied the conditions of his appearance bond. (See
19   Dkt. No. 60.)
20          DATED this 28th day of May 2019.
21                                                        William M. McCool
                                                          Clerk of Court
22

23                                                        s/Tomas Hernandez
                                                          Deputy Clerk
24

25

26


     MINUTE ORDER
     CR17-0132-JCC
     PAGE - 1
